         Case 1:17-cr-00023-RJS Document 103 Filed 07/02/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


         -v-
                                                                  No. 17-cr-023 (RJS)
                                                                       ORDER
 CARMELINO ESCOBAR MORALES,

                                Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

       On June 18, 2020, Defendant Carmelino Escobar Morales moved for release from

incarceration so that he may care for his elderly mother. (Doc. No. 100.) Though his letter is not

styled as such, the Court has interpreted Defendant’s request as one for compassionate release

under the First Step Act of 2018, 18 U.S.C. § 3582(c)(1)(A). The government opposes Defendant’s

request on both procedural and substantive grounds. (Doc. No. 101 (“Gov’t Ltr.”).) Because

Defendant has not yet exhausted his administrative remedies, his request is DENIED without

prejudice to renewal.

       On November 6, 2016, Defendant and three co-defendants were transporting more than a

ton of cocaine by boat when they were intercepted by the United States Coast Guard. (Id. at 1–2.)

During the pursuit, the individuals on board the vessel attempted (unsuccessfully) to conceal their

crime by jettisoning the cocaine into the water. (Id.) Thereafter, on April 26, 2017, Defendant

pleaded guilty, pursuant to a plea agreement, to one count of conspiring to destroy forfeitable

property on board a vessel subject to the jurisdiction of the United States, in violation of 46 U.S.C.

§ 70503(a)(2). (Doc. Nos. 37, 77.) On January 3, 2018, the Court sentenced Defendant to 66

months’ imprisonment, slightly below his Sentencing Guidelines range of 70 to 87 months. (Doc.
         Case 1:17-cr-00023-RJS Document 103 Filed 07/02/20 Page 2 of 3



No. 82 at 16, 57.) Defendant has been incarcerated since then, and is currently housed at the

Moshannon Valley Correctional Center in Philipsburg, Pennsylvanian. (Gov’t Ltr. at 2.) His

projected release date is August 23, 2021. (Id.)

       Defendant requests that he be released to care for his elderly mother. (Doc. No. 100 at 2.)

According to him, his mother, who is 72 years old, is currently ill and living alone. (Id.) And

though Defendant has seven siblings, he states that he is the only one who can care for her. (Id.)

The government opposes his request, noting that Defendant “has . . . failed to exhaust his

administrative remedies as required under Section 3582(c).” (Gov’t Ltr. at 3.) Specifically, the

government asserts that Defendant did not submit a request for compassionate release to the

Moshannon Valley warden until June 22, 2020. (Id.) Moreover, that request is apparently still

pending before the Bureau of Prisons (the “BOP”). (Id.)

       The exhaustion requirement in Section 3582(c)(1)(A) unambiguously “mandates that

where the BOP has not submitted an application for a sentence reduction, a court cannot, under

any circumstances, grant compassionate release unless the defendant has either ‘fully exhausted

all administrative rights to appeal’ or waited at least 30 days from the receipt of such a request by

the warden of the defendant’s facility.” United States v. Ogarro, No. 18-cr-373 (RJS), 2020 WL

1876300, at *3 (S.D.N.Y. Apr. 14, 2020) (quoting 18 U.S.C. § 3582(c)(1)(A)). And “[b]ecause

the statutory language is unambiguous and mandatory, it must be strictly enforced.” Id. (internal

quotation marks and alterations omitted).

       Here, Defendant sought compassionate release from the Court before seeking such relief

from the BOP. And even though Defendant has subsequently filed a request with the BOP, he did

so only ten days ago. As a result, Defendant has failed to exhaust his available administrative




                                                   2
         Case 1:17-cr-00023-RJS Document 103 Filed 07/02/20 Page 3 of 3



remedies and his request for compassionate release is therefore DENIED without prejudice to

renewal. The Clerk of Court is respectfully directed to mail a copy of this order to Defendant.

SO ORDERED.

Dated:         July 2, 2020
               New York, New York


                                                    RICHAR
                                                    RICHARD RD JJ. S
                                                                   SULLIVAN
                                                                   SU
                                                                    ULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation




                                                3
